Citation Nr: 0709912	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-18 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than October 17, 
2000 for service connection of lumbar strain with 
degenerative arthritis, degenerative disc disease and 
radiculopathy of the left lower extremity, based upon alleged 
clear and unmistakable error (CUE) in a September 1997 rating 
decision.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1963 to 
October 1965.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
January 2007 the veteran testified at a videoconference Board 
hearing and submitted a waiver for RO review of additional 
evidence.  


FINDINGS OF FACT

1.  A September 1997 rating decision denied the claim to 
reopen the veteran's service connection claim for a low back 
disorder. 

2.  The September 1997 RO rating decision was consistent and 
reasonably supported by the evidence then of record, and the 
existing legal authority, and it did not contain undebatable 
error that would have manifestly changed the outcome.  

3.  The veteran filed a claim to reopen the issue of 
entitlement to service connection for a low back disorder in 
October 2000; the claim was granted in a July 2003 decision 
review officer decision (DRO), and the RO assigned an 
effective date of October 17, 2000, based on the date of 
receipt of the reopened claim.  




CONCLUSIONS OF LAW

1.  The September 1997 rating decision that denied to reopen 
the veteran's service connection claim for a low back 
disorder is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. The September 1997 rating decision which denied to reopen 
the veteran's service connection claim for a low back 
disorder was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.105 
(2006).

3. An effective date prior to October 17, 2000, for service 
connection for a low back disorder is not warranted. 38 
U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to 
this case as a matter of law.  The Court has held that the 
VCAA does not apply to CUE actions.  See Livesay v. Principi, 
15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply 
to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 
(2001) (holding VCAA does not apply to RO CUE claims).  The 
general underpinning for the holding that the VCAA does not 
apply to CUE claims is that regulations and numerous legal 
precedents establish that a review for CUE is only upon the 
evidence of record at the time the decision was entered (with 
exceptions not applicable in this matter).  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 
F.3d 1348 (Fed. Cir. 2001) (affirming the Court's 
interpretation of 38 U.S.C. § 5109A that RO CUE must be based 
upon the evidence of record at the time of the decision); 
Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 
2000) (upholding Board CUE regulations to this effect).



Analysis

The general rule is that the effective date of an award of 
compensation or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The 
specific rule, regarding service connection claims which are 
reopened and allowed after a previous final denial, is the 
same:  The effective date will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400(q), (r).

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  In order for 
a claim of CUE to be valid, there must have been an error in 
the prior adjudication of the claim; either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied. Phillips v. Brown, 10 
Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  Further, the error must be "undebatable" 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made, and a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Id.  Simply to claim CUE on the basis that the 
previous adjudication improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE, 
nor can broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, non-specific claim of "error" meet the restrictive 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo, 6 Vet. App. at 
43.

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating decision which constitutes a reversal of 
a prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied;

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made"; and

(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel, 6 Vet. App. at 245, 
quoting Russell, 3 Vet. App. at 313-14.

The relevant laws and regulations in effect in September 1997 
with respect to awards of service connection were essentially 
unchanged from those in effect at present.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).
As for the regulations pertaining to claims to reopen, the 
Board notes here that the provisions of 38 C.F.R. § 3.156(a) 
were amended effective August 29, 2001.  These amendments are 
effective only on claims received on or after August 29, 
2001.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  Since 
the veteran's request to reopen which resulted in the 
December 2003 rating decision currently on appeal was 
received prior to August 2001, the new version of 38 C.F.R. 
§ 3.156(a) does not apply in this case.  Under the older 38 
C.F.R. § 3.156(a), new and material evidence means evidence 
not previously submitted, which is neither cumulative nor 
redundant, and bears directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

By way of background, the Board notes that the veteran's 
underlying service connection claim for a low back disorder 
was denied in a May 1994 rating decision.  Subsequently, 
rating decisions dated in September 1997 and March 1999 
denied to reopen the claim.  The veteran did not appeal these 
decisions.  Accordingly, these decisions became final.  
38 U.S.C.A. § 7105.  The veteran's claim to reopen his 
service connection claim for a low back disability was 
received in October 2000.  An October 2001 rating decision 
denied to reopen the claim and the veteran continued his 
appeal.  Subsequently a June 2003 VA examination provided a 
diagnosis of chronic intermittent lumbar strain (with 
degenerative arthritis, degenerative disc disease and left 
lumbar radiculopathy) and the examiner opined that it is more 
likely than not that the veteran's low back disability is due 
to service.  Thus, a July 2003 DRO decision apparently 
reopened the claim and granted service connection for a low 
back disorder with an effective date of October 17, 2000, 
based on the date of receipt of the veteran's most recent 
claim to reopen.  

The veteran argues that the September 1997 rating decision 
was clearly and unmistakably erroneous in failing to reopen 
his service connection claim for a back disorder.  In 
reviewing all of the evidence on file, the Board can find no 
clear and unmistakable error of fact or law in the RO's 
September 1997 rating decision.  The evidence which was on 
file and considered at the time included evidence received at 
the time of the previous May 1994 rating decision, consisting 
of service medical records and a February 1994 VA 
examination, and the subsequently received VA and private 
medical records dated in the 1980s and 1990s.  Based on 
review of the record, the RO denied to reopen because the 
newly received evidence did not raise a reasonable 
possibility that would change the outcome of the previous 
denial.  Private medical records dated in 1983 revealed 
treatment for a low back strain and spasm after the veteran 
lifted heavy material at work.  VA medical records from the 
1990s, to specifically include the years 1991 to 1997, showed 
treatment for low back pain and any reference to service was 
merely history as reported by the veteran.   The RO found the 
newly received evidence to duplicate and be cumulative of the 
evidence previously considered.  The May 1994 rating decision 
appears to have denied service connection for a low back 
disorder based on findings that the veteran's July 1994 low 
back injury during service was acute and transitory as the 
separation examination was negative for a back disability and 
the February 1994 VA exam did not find low back strain.  

The veteran argued that the September 1997 rating decision 
constituted CUE in not reopening his service connection claim 
for a back disorder as the record did not include a copy of a 
December 1996 RO hearing due to a defective tape, which could 
not be transcribed.  The veteran contends that the hearing 
officer in the September 1997 rating relied on memory 
regarding the hearing testimony.  It was noted in the 1997 
rating decision that "[T]he rating specialist conducting the 
hearing remembers that the hearing entailed the necessity for 
the veteran to present new and material evidence to 
substantiate his claims."  While a review of the claims 
folder shows that there is a defective tape noted in January 
1997, the Board finds that absence of the hearing transcript 
does not rise to the level of CUE in the September 1997 
rating decision.  The September 1997 rating decision was 
factually supportable by the record at that time.  The 
veteran did not file a notice of disagreement with this 
decision nor did he raise the issue of the faulty hearing 
tape until several years later.  Although the veteran argues 
that he was not afforded a VA examination when he filed his 
original claim, such examination was provided in February 
1994 and was considered by the previous May 1994 rating.  
Moreover at the time of the September 1997 rating, for 
reasons discussed earlier, there was no new and material 
evidence of record that bore directly and substantially upon 
the specific matter under consideration, and which by itself 
or in connection with evidence previously assembled was so 
significant that it must have been considered in order to 
fairly decide the merits of the claim.  It wasn't until the 
June 2003 VA examination that a nexus opinion was provided 
relating the veteran's back disorder to service.  

In light of the foregoing, the Board concludes that the 
correct facts, as known at the time, were before VA 
adjudicators at the time of the September 1997 rating 
decision and that the statutory and regulatory provisions 
extant at the time were correctly applied.  The Board finds 
that there was no error which was undebatable and of the sort 
which, had it not been made would have manifestly changed the 
outcome at the time it was made.

In closing, the Board notes, the effective date for service 
connection based on a reopened claim cannot be the date of 
receipt of any claim which was previously and finally denied.  
See Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding 
that "the effective date of an award of service connection is 
not based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.").  The veteran did not appeal the 
September 1997 and March 1999 rating decisions and they are 
final.  The veteran's claim to reopen initiating the current 
appeal was received in October 2000.  Both the general rule 
and the specific rule regarding service connection claims 
which are reopened and allowed after a previous final denial 
are the same; the effective date will be the date of receipt 
of the claim or the date entitlement arose, which is later. 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The date of receipt 
of the October 17, 2000 claim to reopen, is by law the 
earliest possible effective date for the award of service 
connection for a low back disorder.  Absent a showing of CUE 
in the September 1997 rating decision or other prior ratings, 
an earlier effective for the award of service connection for 
a low back disorder is not warranted.


ORDER

The September 1997 rating decision was not clearly and 
unmistakably erroneous in denying to reopen the veteran's 
service connection claim for a low back disorder.  
Accordingly, the appeal for entitlement to an effective date 
prior to October 17, 2000, for an award of service connection 
for a lumbar strain with degenerative arthritis, degenerative 
disc disease and radiculopathy of the left lower extremity, 
based upon alleged clear and unmistakable error in a 
September 1997 rating decision is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


